 



EXHIBIT 10.2
SETTLEMENT AGREEMENT
     THIS SETTLEMENT AGREEMENT (this “Agreement”) is entered into as of the 28th
day of August, 2006, by FERTWALL PROPERTIES, LTD. (“Fertwall”), BARRY
DISTRIBUTION CENTER DE MEXICO, S.A. DE C.V., a Mexican corporation (“Tenant”),
and R.G. BARRY CORPORATION, an Ohio corporation (“Guarantor”).
Recitals
     A. PARQUE INDUSTRIAL NUEVO LAREDO 2000, S.A. DE C.V., a Mexican corporation
(“Landlord”), PLANEACION Y DISENO DE NUEVO LAREDO, S.A. DE C.V., a Mexican
corporation (“Additional Landlord”), and Tenant are parties to a Lease Agreement
(the “Lease”) dated June 28, 2002, pursuant to which Landlord and Additional
Landlord leased to Tenant certain premises (the “Premises”) located in the
Oradel Industrial Park and Business Center in Nuevo Laredo, Tamaulipas, Mexico.
     B. Guarantor has guaranteed the payment and performance of the obligations
of Tenant under the Lease pursuant to an Absolute Guaranty Agreement (the
“Guaranty”) dated July 23, 2002 by Guarantor for the benefit of Landlord.
     C. Landlord has commenced an action against Guarantor with respect to the
Lease and the Guaranty, being Case No. SA05CA1098-XR in the United States
District Court for the Western District of Texas, San Antonio Division (the
“Action”).
     D. The Landlord and Additional Landlord have assigned all their rights,
interests, claims, and responsibilities under both the Lease and the Guaranty to
Fertwall. Tenant and Guarantor are aware of, and approve, the assignment from
Landlord and Additional Landlord to Fertwall.
     E. The parties desire to settle and resolve the Action and all matters
between Landlord, Additional Landlord, and Fertwall on the one hand, and Tenant
and Guarantor, on the other hand, on the terms and conditions set forth herein.
Statement of Agreement
     In consideration of the mutual covenants and agreements set forth herein,
Fertwall, Tenant and Guarantor hereby agree as follows:
     1. Within two business days after the full execution of this Agreement,
Guarantor shall pay to Fertwall the sum of $2,763,843.
     2. As of the date of this Agreement, subject only to the payment to be made
by Guarantor to Fertwall pursuant to Section 1 above, the Lease and the Guaranty
shall terminate and Tenant shall be deemed to have surrendered the Premises to
Fertwall in accordance with the requirements of the Lease, and neither Tenant
nor Guarantor shall have any further obligations to Fertwall, Landlord, or
Additional Landlord under the Lease or the Guaranty. Tenant shall surrender to
Fertwall, and Fertwall shall accept, all personal property located in or on the
Premises as of the date of this Agreement, other than the truck located on the
Premises which Tenant shall retain.
     3. Promptly after Guarantor makes the payment to Fertwall in accordance
with Section 1 above, Fertwall shall dismiss the Action, with prejudice.
Releases
     4. Provided that Guarantor makes the payment to Fertwall in accordance with
Section 1 above, Fertwall, Landlord and Additional Landlord hereby release
Tenant and Guarantor from any and all liabilities



--------------------------------------------------------------------------------



 



and claims, which were or could have been asserted in the Action, arising from
or in any way related to the Lease, the Guaranty or the Premises, other than
claims for breach of an obligation under this Agreement.
     5. Tenant and Guarantor hereby release Fertwall, Landlord and Additional
Landlord from any and all liabilities and claims, which were or could have been
asserted in the Action, arising from or in any way related to the Lease, the
Guaranty or the Premises, other than claims for breach of an obligation under
this Agreement.
     The parties have executed this Agreement as of the date first set forth
above.

                FERTWALL PROPERTIES, LTD
 
       
 
  By:   /s/ Rafael Kalach
 
       
 
  Name:   Rafael Kalach
 
  Title:   Secretary
 
       
 
            BARRY DISTRIBUTION CENTER DE
MEXICO, S.A. DE C.V.
 
       
 
  By:   /s/ Jose G. Ibarra
 
       
 
  Name:   Jose G. Ibarra
 
  Title:   VP – Treasurer
 
       
 
            R.G. BARRY CORPORATION
 
       
 
  By:   /s/ Daniel D. Viren
 
       
 
  Name:   Daniel D. Viren
 
  Title:   Senior VP Finance – CFO
 
       
 
            ACKNOWLEDGEMENT OF AGREEMENT AND
ASSIGNMENT
 
       
 
            PARQUE INDUSTRIAL NUEVO
LAREDO 2000, S.A. DE C.V.
 
       
 
  By:   /s/ Joel Mondlak
 
       
 
  Name:
Title:   Joel Mondlak
Vice President
 
       
 
            PLANEACION Y DISENO DE NUEVO LAREDO, S.A. DE C.V.
 
       
 
  By:   /s/ Moises Mondlak
 
       
 
  Name:
Title:   Moises Mondlak
Vice President